DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 16-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0976296, (hereinafter JP’296 listed in IDS translation is provided)  in view of JP’2003276059, (hereinafter JP’059 listed in IDS translation is provided).
Regarding Claim 12, JP’296 discloses method for injection moulding two or more parts with a different size, shape and/or volume simultaneously using an injection moulding machine and tool  comprising two or more mould cavities , and a feed system comprising at least one gate  a plurality of runners (Figure 1-2, [0002], [0007]-[0014], cavities-, 3,4, hot runner-2 , runners-11,12) located upstream of said at least one gate (Figure 1-2), characterized in that said plurality of runners ([0008]) comprises at least one moveable wall (Figure 1-2, switching core-20 corresponding to the plurality of runners comprises one moveable wall , [0008]) and said method comprises the step of changing at least one cross-sectional dimension  of said plurality of runners  by moving said movable wall ([0007]-[0008], switching core-20 is slidably provided in the bore-21 and is slidably driven by rod-23 of a driving device capable of adjusting the dimension in depth direction) in order to achieve at least one of the following : a) to apply a holding pressure to material in said plurality of runners and consequently to said two or more mould cavities ([0008]). JP’296 did not explicitly discloses that residue in multiple runners is compressed at a specified pressure , whereby at least one cross-sectional dimension  of said plurality of runners is individually variable. JP’ 059  discloses the device includes a plurality of branch runners communicated with the main runner -2; the bottom portion of the branch runner -3 is embedded with  cross-sectional dimension adjusting component, i.e., a slide member 27, which is capable of adiusting the dimension in the depth direction by moving up and down by a spring -22 and a screw -23, and becomes a mechanism capable of finely adjusting the dimension in the depth direction (Figure 1-5, [0022]-[0023]. JP’059 disclose Figures 1b and 4b showing one cross sectional dimension of plurality of runners is individually variable. 
It would be obvious for one ordinary skilled in the art to modify JP’296 teachings with that of the dimension of plurality of runners which could be individually varied for the purpose of independently controlling the feed parameter of each runner.
Regarding Claim 14 JP’059 discloses moveable wall is hydraulically or electrically controlled (switching core-20 is slidably provided in the bore-21 and is slidably driven by rod-23 of a driving device).

Claims  13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0976296, hereinafter JP’296 listed in IDS in view of JP’2003276059, hereinafter JP’059 as applied to above Claim 1, in view of Uematsu (US 20180272581).
Regarding claim 13, JP’296 discloses plurality of runners but didn’t disclose the step of heating said plurality of runners to a temperature less than a melting point of the material in said plurality of runners. In the same field of endeavor pertaining to the art of molding, Uematsu discloses that the melting temperature of the mold needs to be lower than the melting temperature of the resin ([0070]).
It would be obvious for one ordinary skilled in the art to modify the teaching of JP’296/JP’059 with that of Uemetsu’s teaching of heating the mold/runner with that of a lower temperature than the melting temperature of the resin for shortening the processing time of injection molding ([0070]).
Regarding Claim 15, JP’059 discloses moveable wall is hydraulically or electrically controlled (switching core-20 is slidably provided in the bore-21 and is slidably driven by rod-23 of a driving device).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741